Citation Nr: 0126403	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

The veteran had honorable active service from November 1970 
to January 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record indicates that the veteran 
seeks service connection for hepatitis C.  According to the 
record, the veteran apparently first tested positive for 
hepatitis C antibodies in December 1998.  The Board notes 
that, in the instant case, the veteran was not asked to 
identify any exposure to the common hepatitis C risk factors, 
especially with regard to his time in active service.  

The Board notes that, in light of the etiology and often 
latent development of this disease, as well as an increased 
number of claims, the Compensation and Pension Service of the 
Veterans Benefits Administration (VBA) has provided 
instructions to ROs regarding VA assistance with hepatitis C 
claims.  The Board observes that in recent years, the VBA has 
issued instructional fast letters regarding the evaluation of 
hepatitis C claims and distributed an April 17, 2001, 
Training Letter, TL 01-02, that includes a recommended notice 
letter for veterans filing hepatitis C claims.  The TL 01-02 
notice letter details the common risk factors for hepatitis C 
and asks the veteran to identify and describe any exposure to 
these risk factors in order to aid in the evidentiary 
development of his case.  The Board finds that this 
assistance is contemplated under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and should be undertaken prior to any further 
appellate review.   

Under these facts and circumstances and in order to give the 
veteran every consideration with respect to the current 
appeal, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1. In addition to the development 
requested below, the RO is requested to 
undertake any additional development 
necessary to comply with the VCAA.  See 
38 U.S.C.A. § §  5103, 5103A (West 2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The RO should contact the veteran in 
a format similar to that suggested by TL 
01-02, and request additional information 
concerning his claim for service 
connection for hepatitis C, including the 
hepatitis C risk factors he claims he was 
exposed to during service and any 
additional records of treatment for 
hepatitis dated since February 1999, the 
date of the last records associated with 
the claims file.

3. Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist to determine the nature and 
etiology his hepatitis, including the 
etiology of any liver disorder that may 
be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims folder, 
particularly any service medical records, 
medical records dated following service 
and any information the veteran has 
provided concerning his hepatitis C risk 
factors, and offer comments and an 
opinion as to the etiology of his 
hepatitis C.  The examiner should also 
indicate whether any currently diagnosed 
liver disorder is causally related to 
hepatitis C, or if it is due to some 
other etiology.  Because it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. §  
4.1 (2001), copies of all pertinent 
records in the veteran's claims folder, 
or, in the alternative, the claims 
folder, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




